Citation Nr: 1546555	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  13-08 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include an emotionally unstable personality disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from September 1977 to April 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal form an October 2012 rating decision from the Department of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of that proceeding is associated with the Virtual VA file.

In a March 2015 decision, the Board characterized the psychiatric disorder issue on appeal to encompass all psychiatric disorders and remanded the claim to the AOJ for additional development and adjudication.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The case has since returned to the Board for appellate review.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of the Virtual VA file reveals the transcript of the September 2013 hearing and VA treatment records dated from January 2003 to June 2015.  The VBMS file contains an October 2015 informal hearing presentation and VA treatment records dated from January 2003 to April 2015.  The Board notes that the June 2015 supplemental statement of the case indicates that the RO only reviewed VA treatment records dated through March 2015.  However, the RO will have an opportunity to review any additional VA treatment records upon remand.  The remaining documents in Virtual VA are either duplicative of the records in the paper claims file or irrelevant to the issues on appeal.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board previously remanded the case, in pertinent part, to provide the Veteran with a VA examination in connection with his claim for service connection for rheumatoid arthritis.  The remand indicated that the examiner should address the Veteran's contention that his periods of prolonged standing in the military caused his current disorder

Following the remand, the Veteran was afforded an April 2015 VA examination to determine the nature and etiology of his rheumatoid arthritis.  The examiner opined that the Veteran's rheumatoid arthritis was less likely than not incurred in or caused by any event, injury, or illness that occurred while he was on active duty.  The examiner indicated that the Veteran did not have symptoms related to this disorder during active service, and he noted that the Veteran's current rheumatoid arthritis had its onset in July 2009.  However, the examiner did not address whether the Veteran's rheumatoid arthritis could have been caused by his prolonged standing during service.  In addition, the examiner did not explain the significance of the fact that the Veteran did not receive his diagnosis until 2009.  Therefore, the Board finds that a remand is required to obtain an adequate medical opinion that complies with the prior remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran was also provided a VA examination for his claimed psychiatric disorder in April 2015.  The examiner diagnosed him with undifferentiated depressive disorder that was mild in its severity.  The examiner opined that the Veteran's psychiatric disorder was less likely than not incurred in or caused by the claimed in-service event, injury, or illness.  In so doing, she stated that he had behavioral and emotional problems as a child and that these issues resurfaced in the military.  She further noted that there was no illness, event, or injury during service that was likely to exacerbate the Veteran's emotional illness. 

The Board finds that April 2015 VA examiner's opinion to be inadequate.  As the Veteran's June 1977 entrance examination did not note any psychiatric abnormalities, the presumption of soundness applies and this presumption can only be rebutted with clear and unmistakable evidence that a disorder preexisted service and that the disorder was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  The examiner did not provide an opinion addressing this standard, and her rationale is inadequate for opinion that she did provide.  For these reasons, the Board finds that a remand is necessary to obtain an adequate VA examination in compliance with the instructions of the March 2015 Board remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Moreover, the Veteran reported that he applied for Social Security Administration (SSA) disability benefits in January 2013.  However, the claims file does not contain a copy of the decision to grant benefits or the records upon which that decision was based.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  Where there has been a determination that a veteran is entitled to SSA benefits, the records concerning that decision are often needed by the VA for evaluation of pending claims and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, the AOJ should attempt to obtain the Veteran's SSA records.

In addition, the Veteran appears to receive treatment from the Eastern Oklahoma VA Health Care System.  Any outstanding treatment records should be obtained in light of the remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  

If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for rheumatoid arthritis and any psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any records from the Eastern Oklahoma VA Health Care System dated since June 2015.

3.  After the preceding development is completed, the AOJ should refer the Veteran's claims folder to the April 2015 VA examiner, or if he is unavailable, to another suitably qualified VA examiner for a medical opinion as to the nature and etiology of the claimed rheumatoid arthritis.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge. If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran's rheumatoid arthritis manifested during service or is otherwise causally or etiologically related to his military service.

In rending the request opinion, the examiner should address the following:  (1) Veteran's contention that his periods of prolonged standing in the military caused his current disorder; and (2) the significance, if any, of the fact that the Veteran's rheumatoid arthritis had its onset in July 2009.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

The Veteran has contended that he experienced anxiety and depression since his time in service.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any psychiatric disorders that have been present during the appeal period.  

For each diagnosis other than a personality disorder, the examiner should opine as to whether the disorder clearly and unmistakably existed prior to the Veteran's period of service.

If so, he or she should state whether the preexisting disorder worsened in severity during his military service and whether the increase in severity was consistent with the natural progression of the disorder or whether the increase represented a permanent worsening or "aggravation" of the disorder beyond its natural progression.

In responding to this question, the examiner should note that temporary or intermittent flare ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service." unless the underlying condition, as contrasted with the symptoms, has worsened.

If the examiner determines that the Veteran's disorder did not clearly and unmistakably preexist service, he or she should opine as to whether it is at least as likely as not that the disorder is related to his symptomatology in service or is otherwise causally or etiologically related to his military service.

If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury (e.g., an additional psychiatric disorder) that occurred during service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the above actions and any other development as necessary, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




